Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 1 of 12 PageID 164




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   SAMANTHA RING,

          Plaintiff,

   v.                                 Case No.: 8:20-cv-593-T-33CPT

   CITY OF GULFPORT,

        Defendant.
   ______________________________/
                                   ORDER
          This matter comes before the Court sua sponte. For the

   reasons explained below, after due consideration, the Court

   will    stay   this    case   pending    the   Eleventh    Circuit’s

   determination in the pending appeal of Ring v. Boca Ciega

   Yacht Club, Inc., Case No. 8:19-cv-772-T-33JSS (hereafter,

   “the BCYC Case”).

   I.     Background

          A.   Ring’s allegations in the instant complaint

          The facts underlying Ring’s complaint in this matter are

   well known to both the Court and the parties due to the

   Court’s prior rulings in the BCYC Case. A brief sketch of the

   allegations in Ring’s complaint will therefore suffice.

          According to the complaint, Ring was formerly a member

   of Boca Ciega Yacht Club (“BCYC”). (Doc. # 1 at ¶ 21). BCYC




                                     1
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 2 of 12 PageID 165




   is located within the City of Gulfport, and the City leases

   a waterfront parcel of land to BCYC for $1.00 per year. (Id.

   at ¶ 17). In addition, the City provides both wet and dry

   storage slips for the exclusive use of BCYC members. (Id. at

   ¶ 18).

          Ring alleges that she is “highly allergic” to bee stings

   and sunflower seeds. (Id. at ¶ 6). In 2015, Ring acquired a

   dog named Piper, and Piper assists Ring with her disabilities.

   (Id. at ¶ 8). Ring alleges that Piper is a service animal.

   (Id. at ¶ 9). When Ring attempted to bring Piper onto the

   BCYC premises, BCYC informed Ring that it was a private club

   and requested that she cease bringing Piper to the club as it

   was against club rules. (Id. at ¶¶ 24-26).

          In early 2019, Ring filed an administrative complaint

   against BCYC with a local human-rights agency. (Id. at ¶ 35).

   And on January 3, 2019, Ring sent an email to Gulfport’s City

   Manager, Jim O’Reilly, that Piper had been excluded from the

   BCYC clubhouse. (Id. at ¶ 36). City officials then engaged in

   discussions with BCYC about Ring’s complaint. (Id. at ¶¶ 38-

   40).

          According   to     Ring,   after   BCYC   learned      of   Ring’s

   communication      with    the    City,   BCYC   began   to    illegally

   retaliate against her, including: fining her for bringing


                                        2
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 3 of 12 PageID 166




   Piper to the clubhouse, hiring a private investigator to find

   pretextual     reasons    to   suspend    Ring     from     membership,

   suspending Ring’s membership “for reasons that were wholly

   pretextual,” and lobbying other BCYC members to vote for

   Ring’s expulsion. (Id. at ¶ 41). BCYC expelled Ring in April

   2019. (Id. at ¶ 41(j)).

         Ring   alleges   that,   by   “virtue   of   having    a   special

   arrangement with BCYC and/or by allowing BCYC to operate from

   land [or] premises” owned by the City, the City promotes,

   sponsors, manages, or otherwise supports BCYC’s services,

   programs, and activities. (Id. at ¶ 32). She further alleges

   that the City provides “significant assistance” to BCYC by

   leasing the property to the club for $1.00 per year. (Id. at

   ¶ 70).

         Based on these allegations, Ring claims that the City

   violated Title II of the Americans with Disabilities Act

   (ADA). (Id. at 10-14). On May 6, 2020, the City filed a motion

   to dismiss Ring’s complaint, which motion has been fully

   briefed. (Doc. ## 11, 17, 20). On June 11, 2020, the Court

   entered an order directing the parties to show cause as to

   why this instant matter should not be stayed pending the

   resolution of the appeal in the BCYC case. (Doc. # 21). Ring




                                       3
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 4 of 12 PageID 167




   responded in opposition to a stay (Doc. # 22), but the City

   did not respond to the show-cause order.

          B.      Ring v. BCYC

          On March 29, 2019, Ring initiated a lawsuit against BCYC.

   (BCYC Case, Doc. # 1). Pursuant to Ring’s third amended

   complaint, and based on substantially identical allegations

   to those Ring brings here, Ring asserted the following causes

   of    action    against   BCYC:    (1)   failure   to   make    reasonable

   modifications, in violation of Title III of the ADA (Count

   I); (2) retaliation, in violation of the ADA (Count II); and

   (3) discrimination in violation of the Florida Civil Rights

   Act (FCRA) (Count III). See (BCYC Case, Doc. # 100).

          On March 27, 2020, the Court granted summary judgment in

   favor of BCYC on all of Ring’s claims. (BCYC Case, Doc. #

   146). This Court determined that BCYC was a private club, and

   not    a    place   of    public    accommodation. 1     (Id.    at   40).

   Accordingly, the Court held that BCYC was exempt from the

   requirements of Title III of the ADA and the FCRA. (Id. at

   41, 43). In addition, the Court granted summary judgment to

   BCYC on Ring’s retaliation claim, determining that BCYC had


   1  The parties had previously agreed that whether BCYC
   qualifies for the private club exemption as a “public
   accommodation” under the ADA was a question of law for the
   Court to decide. (BCYC Case, Doc. # 145).


                                        4
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 5 of 12 PageID 168




   met   its   burden   of   showing   that   it   expelled   Ring   from

   membership based on legitimate, non-discriminatory reasons.

   (Id. at 55). Relatedly, the Court determined that because

   Ring had failed to show a genuine issue of material fact as

   to whether her suspension and expulsion were based on her

   disability, her disability discrimination claims under the

   ADA and FCRA failed for that reason as well. (Id. at 57-58).

         On April 24, 2020, Ring appealed the adverse summary

   judgment order to the Eleventh Circuit Court of Appeals, and

   that appeal remains pending. (BCYC Case, Doc. # 151). Ring

   filed her complaint in the instant case, against the City, on

   March 12, 2020, before this Court issued its summary judgment

   ruling in the BCYC Case.

   II.   Legal Standard

         District courts are vested with broad discretion to stay

   proceedings, which authority is incidental to their inherent

   powers to control their dockets and the course of particular

   litigation. See, e.g., Clinton v. Jones, 520 U.S. 681, 706

   (1997) (“The District Court has broad discretion to stay

   proceedings as an incident to its power to control its own

   docket.”); Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)

   (“[T]he power to stay proceedings is incidental to the power

   inherent in every court to control the disposition of the


                                       5
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 6 of 12 PageID 169




   causes on its docket with economy of time and effort for

   itself, for counsel, and for litigants.”); Advanced Bodycare

   Solutions, LLC v. Thione Int’l, Inc., 524 F.3d 1235, 1241

   (11th      Cir.    2008)    (“[D]istrict    courts     have      inherent,

   discretionary        authority      to     issue     stays       in   many

   circumstances”).

         In    exercising     this   discretion,   district     courts   will

   consider such factors as: “(1) whether the litigation is at

   an early stage; (2) whether a stay will unduly prejudice or

   tactically disadvantage the non-moving party; (3) whether a

   stay will simplify the issues in question and streamline the

   trial; and (4) whether a stay will reduce the burden of

   litigation on the parties and on the court.” Warren v. Cook

   Sales, Inc., No. CV 15-0603-WS-M, 2016 WL 10807227, at *1

   (S.D. Ala. Mar. 10, 2016).

   III. Analysis

         As to the first factor, the litigation here is at an

   early stage. The motion to dismiss remains pending, which

   motion     would   be   significantly    impacted    by    the    Eleventh

   Circuit’s decision in the BCYC Case, as explained in greater

   detail below. Additionally, while the Court has entered a

   Case Management and Scheduling Order, the discovery deadline




                                        6
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 7 of 12 PageID 170




   is still four months away, and the trial term is nine months

   away.

         As to the second factor, a consideration that courts

   often consider in whether a stay would unduly prejudice or

   tactically disadvantage a party is whether the stay would

   negatively impact discovery and the necessary accrual of

   documents and information. See Tomco Equip. Co. v. Se. Agri-

   Sys., Inc., 542 F. Supp. 2d 1303, 1307 (N.D. Ga. 2008) (“Many

   parties opposing the stay . . . do so because their discovery

   process will be made more difficult after the delay[.]”).

         Here, the Court is not persuaded that a stay pending the

   outcome     of   the   appeal   in   the       related      case   would   unduly

   prejudice either party. At this juncture, the Court has

   determined that Ring should not receive her requested relief

   against BCYC, so there is no judgment that is being delayed.

   As the issues and witnesses significantly overlap between the

   instant case and the BCYC case, much of the discovery Ring

   and   the   City   would   seek      in       this   case   has    already   been

   disclosed and produced. Moreover, there is no indication that

   a stay for the duration of the appeal would cause any other

   discovery to disappear or become unduly difficult to obtain.

         As to the third and fourth factors, which the Court will

   address in tandem, those factors weigh heavily in favor of a


                                             7
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 8 of 12 PageID 171




   stay in this case. While Ring urges that the outcome of the

   appeal in the BCYC Case does not influence the current case

   (Doc. # 22), the Court disagrees. One of the central tenets

   of the City’s motion to dismiss in this case is that Ring’s

   ADA claim is foreclosed by this Court’s summary judgment order

   in the BCYC Case. For example, the City urges that because

   this Court already determined in the BCYC Case that Ring had

   not demonstrated a genuine dispute of material fact on the

   issue of whether her suspension and expulsion would not have

   occurred but for her disability, her ADA claim against the

   City – which is based on actions taken by BCYC – necessarily

   fails. 2 (Doc. # 11 at 12-13). In the same vein, the City seeks

   to strike numerous allegations in the instant complaint as

   inconsistent with this Court’s summary judgment order in the

   BCYC Case. (Id. at 3-10).

         The City also relies on a line from this Court’s prior

   summary judgment order to argue that BCYC is not a “service,


   2  Specifically, this Court wrote that: “Ring has not
   demonstrated a reasonable dispute of material fact on the
   issue of whether BCYC’s suspension and expulsion would not
   have occurred but for her disability. The record demonstrates
   that BCYC had many reasons for wanting to expel Ring,
   including that she had a pattern of violating club rules, was
   endangering their Lease with the City or, perhaps, was plainly
   disliked by many members. None of this establishes, however,
   that BCYC acted against Ring because of her disabilities.”
   (BCYC Case, Doc. # 146 at 57).


                                     8
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 9 of 12 PageID 172




   program, activity, aid, or benefit of the City.” (Id. at 13).

   The Court will merely note here, without deciding as to its

   significance in the current case, that as part of the multi-

   factor analysis it engaged in when deciding whether BCYC

   qualified for the private-club exemption under the ADA, it

   looked at BCYC membership’s control over the operations of

   the establishment. (BCYC Case, Doc. # 146 at 31). As part of

   that analysis, the Court noted that: “While Ring points to

   BCYC’s Lease with the City, there is no record evidence that

   the City, in fact, exercises control over BCYC’s day-to-day

   operations. Ring has failed to direct this Court to any case

   in which the mere fact that a municipality leased land to an

   otherwise private organization was sufficient to destroy the

   organization’s status as a private club.” (Id.).

         Here, waiting for the Eleventh Circuit’s decision on

   Ring’s appeal in the BCYC Case would simplify the issues in

   this case, streamline the trial, and would reduce the burden

   of litigation on both the parties and the Court. See Warren,

   2016 WL 10807227, at *1. If, on the one hand, the Eleventh

   Circuit were to overturn this Court’s determination that BCYC

   is a private club that is exempt from the ADA and/or its

   determination that Ring’s disability was not the cause of her

   expulsion from BCYC, the City’s primary argument in favor of


                                     9
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 10 of 12 PageID 173




    dismissal would become, at the very least, more difficult to

    maintain. If, on the other hand, the Eleventh Circuit upholds

    this Court’s order, the Court would be able to move forward

    with   assurance     in    addressing     the   City’s       arguments   that

    allegations     in   the    complaint     should   be    stricken     and/or

    dismissed due to its prior determination in the BCYC Case. As

    it stands now, the Court may rule in one fashion on the City’s

    motion to dismiss, only to have the very underpinnings of

    that decision upended by a later decision from the Eleventh

    Circuit, forcing the Court and the parties to return to square

    one. This hardly serves the public interest in judicial

    efficiency and economy.

           The   Eleventh     Circuit   has   approved      of    stays   pending

    appellate resolution of a related case, especially where the

    related matter is likely to have a substantial or controlling

    effect on the claims and issues in the stayed case. Miccosukee

    Tribe of Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559

    F.3d 1191, 1198 (11th Cir. 2009) (“In this case, however, the

    reason for the district court’s stay was at least a good one,

    if not an excellent one: to await a federal appellate decision

    that is likely to have a substantial or controlling effect on

    the claims and issues in the stayed case.”). While the final

    decision on the issues of BCYC’s status and Ring’s expulsion


                                        10
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 11 of 12 PageID 174




    remain undecided and unclear, it would be a disservice to

    judicial economy and efficiency to move forward on Ring’s

    case against the City. See Lopez v. Miami-Dade Cty., 145 F.

    Supp. 3d 1206, 1208 (S.D. Fla. 2015) (“Stays of proceedings

    can   also       promote     judicial    economy,      reduce   confusion    and

    prejudice, and prevent possibly inconsistent resolutions.”).

    For example, in Lopez, the district court stayed the case

    pending      a    forthcoming        Supreme   Court     decision   that   would

    impact    the        Court’s   subject    matter    jurisdiction.      See   Id.

    (finding         a    stay     was    warranted     to     avoid    unnecessary

    expenditures of time and resources and due to the public

    interest in judicial economy and efficiency).

          Finally, the Court notes that Ring filed her notice of

    appeal in the BCYC Case on April 24, 2020. (BCYC Case, Doc.

    # 151). Thus, three months have already passed since the

    appeal made its way to the Eleventh Circuit, and there is no

    indication that the appeal will take an unusually lengthy

    amount of time to resolve.              Thus, the Court does not believe

    that the scope or length of this stay is immoderate. Pinares

    v. United Techs. Corp., No. 10-80883-CIV, 2019 WL 8129287, at

    *2 (S.D. Fla. Feb. 12, 2019) (concluding stay pending appeal

    of related case was not immoderate under Eleventh Circuit

    precedent where they stay in that case “would end with one


                                             11
Case 8:20-cv-00593-VMC-CPT Document 23 Filed 07/10/20 Page 12 of 12 PageID 175




    ruling by the Eleventh Circuit, a court that would handle the

    appeal expediently, as opposed to a trial and appeal by a

    foreign court that was proceeding slowly”).

          Accordingly, it is now
          ORDERED, ADJUDGED, and DECREED:
    (1)   This matter is hereby STAYED and ADMINISTRATIVELY CLOSED

          pending    the    Eleventh       Circuit   Court   of   Appeals’

          disposition of the pending appeal in Ring v. Boca Ciega

          Yacht   Club,    Inc.,   Case    No.   8:19-cv-772-T-33JSS.   The

          parties are directed to alert the Court when the Eleventh

          Circuit issues its opinion in that appeal.

    (2)   In light of the stay, the City of Gulfport’s Motion to

          Dismiss (Doc. # 11) is DENIED WITHOUT PREJUDICE to the

          City’s right to renew its Motion once the stay is lifted.

          DONE and ORDERED in Chambers in Tampa, Florida, this 9th

    day of July, 2020.




                                          12
